Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-10.20 REVOLVING CREDIT LOAN PROMISSORY NOTE Effective: December 31, 2007 FOR VALUE RECEIVED, VAUGHAN FOODS, INC., an Oklahoma corporation, ALLISONS GOURMET KITCHENS, LIMITED PARTNERSHIP , an Oklahoma limited partnership, and WILD ABOUT FOODS  OKLAHOMA, LLC , a Texas limited liability company (hereinafter collectively referred to as the Borrower), jointly and severally, unconditionally promise to pay to the order of INTERNATIONAL BANK OF COMMERCE , a Texas state banking association (Lender), at 3601 N.W. 63 rd Street, Oklahoma City, OK 73116, or at such other place as may be designated in writing by the holder of this promissory note, the principal sum not to exceed FIVE MILLION and 00/100 Dollars ($5,000,000.00), together with interest thereon at the rate hereinafter specified: INTEREST RATE . Interest shall accrue on the outstanding principal balance of this loan at the rate of New York Prime Rate minus five eighths percent (0.625%), adjusted on date of change. Interest on this Note shall be computed on the basis of a 360 day year. The New York Prime rate (New York Prime) means that annual rate of interest as quoted by J.P. Morgan Chase Bank from time to time or a similar substitute rate determined by the Lender in its sole discretion as most nearly approximating that rate in the case this prime rate is no longer published. Each change in the New York Prime shall become effective without notice (which notice is hereby waived) on the date of change. ADJUSTMENTS TO INTEREST RATE . The Interest Rate is subject to the following adjustments to be made on a quarterly basis, if applicable. When Funded Debt to EBITDA is at the ratio(s) set forth below the Interest Rate will be adjusted for the applicable quarter: (a) Below 3:1 Interest Rate reduces 1.00% (b) 3:1 to 4.0 Interest Rate reduces 0.75% (c) 4:1 to 5.0 Interest Rate reduces 0.625% (d) Above 5.0 Interest Rate reduces 0.375% PAYMENT TERMS .
